Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered March 26, 2004, convicting defendant upon his plea of guilty of the crime of possessing a sexual performance by a child.
*1232In satisfaction of a six-count indictment, defendant pleaded guilty to possessing a sexual performance by a child. Under the terms of the plea agreement, he waived his right to appeal and was sentenced to D/s to 4 years in prison. He appeals.
Appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and appellate counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent guilty plea and waiver of the right to appeal. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.E, Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.